DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.


Status of Amendment
The amendment filed on 3 May 2021 fails to place the application in condition for allowance. 
Claims 1-6, 8-14, and 16-24 are currently pending and under examination.

Status of Rejections
All previous rejections of claims 1-6, 8-14, and 16-24 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103(a) are herein maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 6, 7, 10-17, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takulapalli (WO 2013/155116 A1) in view of Dimitrov et al (US 9,914,966 B1).
As to claims 1, 23, and 24, Takulapalli discloses a method of sequencing a complex biopolymer (pg. 2 lines 26-31), the method comprising the steps of:
	(a) immobilizing a chemical recognition molecule a field effect nanopore transistor (FEWT) that comprises a semiconductor channel (#124), a source region and a drain region (Pg. 14 lines 17-18), a gate (pg. 14 lines 15-16) a nanopore (inherent to FENT structure), and a gate oxide layer that separates the semiconductor channel and the gate (#104 pg. 14) wherein the chemical recognition molecules is immobilized on at least one edge of the nanopore and forms a transitory electrostatic interaction with at least a portion of a translocating biopolymer (FENT referred to at #100 in Fig. 1 and layer #202 in Fig. 2 which functionalizes the nanopore with organic or biomolecules – pg. 13 first two paragraphs and forms the electrostatic interaction – pg. 15 top paragraph)
	(b) applying a bias potential to the silicon gate of the field effect transistor nanopore device to establish a current in the semiconductor channel (pg. 9 lines 14-15, pg. 11 lubes 16-17, pg. 14 lines 19-20, pg. 24 lines 17-22 and Fig. 8)
	(c) discriminating portions of the biopolymer at a rate from micro-second to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2) by measuring a change in channel current across the source region and drain region produced by the transitory electrostatic interaction between the recognition molecule and the translocating biopolymer formed at the nanopore edge 
	Wherein the tranitionary electrostatic interaction between the chemical recognition molecule and the translocating biopolymer occurs at a rate of microseconds to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2).
	As to claims 23 and 24 (which is identical to claim 1 with the additional limitation addressed herein), Takulapalli further discloses wherein the biopolymer is unmodified (pg. 22 line 10 section (a) to pg. 23 line 6)
	As to the limitation “wherein the transitionary electrostatic interactions result in potential or charge or work-function coupling with the FENT device”, Takulapalli discloses the electrostatic field varies with the curvature of an object, and in the case of nanopores, provide an electric field focusing around the center of the nanopore (pg. 15 lines 1-15). As cited above, Takulapalli explicitly measures a change in channel current across the source/drain region. Takulapalli discloses potential variation as a result of the translocation of nucleotides (pg. 22 lines 20-21) which reads on as recited limitation of “result in potential…”. Thus, based on the device being used, in which Takulapalli discloses the same exact device, in the same manner, measuring current changes across source/drain regions as a result of the translocation of the molecule, and discloses coupling of the potential with the device, said limitation is determined to be inherent to operating the device in the manner suggested by the prior art. 
	Alternatively, the instant specification recites that the coupling is a result of operating the device in either fully or partially depleted modes – see instant paragraph [0039]-[0040] of the published application. Takulapalli disclose operation in a fully/partially depleted state (pg. 3 lines 6-9, pg. 12 lines 3-11). Thus, it would have been obvious to one of ordinary skill in the art 
	As to the limitation “using an AC signal to filter-out noise”, Takulapalli further discloses the nucleotide passing through “sees an AC signal at 100K to 1M Hz frequencies” with respect to the biasing signal (pg. 22 lines 19-20). When interpreted in light of the specification, the instant claim limitation does not impart any particular frequency, mode of bias, or the like to provide a function of “to filter-out noise”. Therefore, since the prior art clearly discloses an AC bias, the function of “to filter out noise” would necessarily be provided.
	Alternatively, Dimitrov discloses using an alternating current to achieve improved signal to noise ratio (Abstract, col. Line 24-51) in nanopore devices (claim 23 among other passages).
	Thus, it would have been explicitly obvious to have used an AC excitation bias as disclosed in both Dimitrov and Takulapalli in the method of Takulapalli because it improves the signal to noise ratio allowing for improving the accuracy and workability (col. 5 lines 47-51 Dimitrov).


As to claim 2, Takulapalli further discloses wherein the FENT device comprises:
	A silicon substrate (substrate 102, specifically SOI- claim 2, pg. 3 line 18, pg. 4 line 17, and section titles “SOI Devise Structure” beginning on pg. 14)
	Source and drain regions that are n+ doped (pg. 14 lines 17-18)

	A silicon gate that acts as a back/buried gate (pg. 14 lines 15-16)
	the gate oxide layer that separates the silicon gate from the semiconductor channel (#104 pg. 14)
	Wherein the field effect transistor nanopore device is configured to operate in a fully depleted mode or partially depleted mode or volume inversion mode or depletion mode or accumulation mode (pg. 3 lines 6-9, pg. 12 lines 3-11), such that a sensed chemical moiety and/or DNA base causes a measurable change in channel conductance (pg. 14 lines 19-22).


As to claim 3, Takulapalli further discloses wherein the chemical recognition moleculeis further immobilized on a surface of the semiconductor channel surface (See Fig. 2 with citations of elements as disclosed above).

As to claim 6, Takulapalli further discloses wherein the chemical recognition molecule comprises a unique molecule or a combination of molecules (pg. 13 lines 1-16 where the unique molecule may be any specific molecules disclosed being used and a combination may be the multilayer as disclosed).


As to claim 10, Takulapalli further discloses wherein the chemical recognition molecules are complementary DNA bases (pg. 13 line 10).

As to claim 11, Takulapalli further discloses wherein multiple layers of chemical recognition molecules sequentially attached to the FENT device for detection of the complex biopolymer (pg. 13 lines 8-16).

As to claim 12, Takulapalli further discloses wherein the sequential attaching is done via chemical attachment, e-beam aided, among others (pg. 13 lines 17-22).

As to claim 13, Takulapalli discloses using multiple layer which is interpreted that each layer is on a different surface region being coated with different chemical probes or biomolecules, insomuch as they may deposited on each other and thus constituted different regions, absent further recitation as to how the surface regions are differentially functionalized.

As to  claim 14, Takulapalli further discloses wherein the FENT device is operated with silicon channels in one or more of inversion, accumulation, volume inversion, depletion, partial depletion, or full depletion (pg. 3 lines 7-8).


As to claim 16, Takulapalli further discloses wherein the FENT device is used to count the material passing through the nanopore (by detecting a singular molecule passing through, the device inherently counts it. The claims do not require the device actually do the numerical 

As to claim 17, Takulapalli further discloses using an array of FENT devices to acquire biopolymer sequence information wherein each FENT device of the array has a different exterior coating (pg. 16 lines 3-5, and pg. 24 lines 22-27).

As to claim 19, Takulapalli further discloses wherein the biopolymer comprises DNA, RNA, proteins, and glycans (pg. 2 lines 26-31).

Claims 4, 5, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli in view of He et al (Nano Lett., vol. 7, pp. 3854-3858, 2007).
As to claims 4, 5, and 8, Takulapalli fails to explicitly disclose an imidazole, wherein the layer within the range of 3-200 Angstroms, the molecule specifically interacts, and an electronic component configured to read out electrical signals, perform calculations, and base identification.
	He discloses imidazole compounds for use in functionalizing nanopores that directly interact with the base molecules translocating and affect the tunneling current (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the imidazole functionalization of He in the method of Takulapalli because they show unique electrical signals characteristics of each base tunneling current (pg. 4 last paragraph of article).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli in view of Schneck (US 4,238,757).
As to claim 9, Takulapalli fails to explicitly disclose wherein the coating is an antibody coating.
	Schneck discloses using antibodies as a chemical recognition coating (col. 5 line 43- col. 6 line 23, Abstract, Fig. 1-3).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the antibody coating to detect specific antibody-antigen interactions (Abstract Schneck).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli in view of Turner et al (US 2013/0327644 A1).
As to claim 18, Takulapalli fails to explicitly disclose an electronic component configured to read out electrical signals, perform computation data analysis, and base identification.
	Turner discloses an electronic component configured to read out electrical signals, perform computation data analysis, and base identification ([0145], [0147]-[0154]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electronic components of Turner in the method of Takulapalli in order to perform the data analysis on the current measurements.


Claims 20-22 are rejected under 35 U.S.C. 103 as obvious over Takulapalli (WO 2013/155116 A1) in view Lindsay (US 2010/0084276 A1) and Dimitrov et al (US 9,914,966 B2).
As to claim 20, Takulapalli discloses a method of sequencing a complex biopolymer (pg. 2 lines 26-31), the method comprising the steps of:
	(a) immobilizing a chemical recognition molecule a field effect nanopore transistor (FEWT) that comprises a semiconductor channel (#124), a source region and a drain region (Pg. 14 lines 17-18), a gate (pg. 14 lines 15-16) a nanopore (inherent to FENT structure), and a gate oxide layer that separates the semiconductor channel and the gate (#104 pg. 14) wherein the chemical recognition molecules is immobilized on at least one edge of the nanopore and forms a transitory electrostatic interaction with at least a portion of a translocating biopolymer (FENT referred to at #100 in Fig. 1 and layer #202 in Fig. 2 which functionalizes the nanopore with organic or biomolecules – pg. 13 first two paragraphs and forms the electrostatic interaction – pg. 15 top paragraph)
	(b) applying a bias potential to the silicon gate of the field effect transistor nanopore device to establish a current in the semiconductor channel (pg. 9 lines 14-15, pg. 11 lubes 16-17, pg. 14 lines 19-20, pg. 24 lines 17-22 and Fig. 8)
	(c) discriminating portions of the translocating complex biopolymer at a rate from micro-second to milliseconds (pg. 14 lines 28-30, pg. 22 line 18, pg. 23 lines 1-2) by measuring a change in channel current across the source region and drain region produced by the transitory electrostatic interaction between the recognition molecule and the translocating biopolymer formed at the nanopore edge whereby the discriminated portions form a biopolymer sequenc (pg. 14 lines 26-27, pg. 15 line 28 – pg. 16

	Lindsay discloses using different chemical recognition molecules on different nanopore sensors of an array to detect different portions of the complex biomolecule ([0090]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used different recognition molecules on different sensors of the array as taught by Lindsay in the method of Takulapalli in order to perform parallel DNA sequencing of each of the four bases of the DNA (Linday [0090]).
	As to the limitation “using an AC signal to filter-out noise”, Takulapalli further discloses the nucleotide passing through “sees an AC signal at 100K to 1M Hz frequencies” with respect to the biasing signal (pg. 22 lines 19-20). When interpreted in light of the specification, the instant claim limitation does not impart any particular frequency, mode of bias, or the like to provide a function of “to filter-out noise”. Therefore, since the prior art clearly discloses an AC bias, the function of “to filter out noise” would necessarily be provided.
	Dimitrov discloses using an alternating current to achieve improved signal to noise ratio (Abstract, col. Line 24-51) in nanopore devices (claim 23 among other passages).
	Thus, it would have been explicitly obvious to have used an AC excitation bias as disclosed in both Dimitrov and Takulapalli in the method of Takulapalli because it improves the signal to noise ratio allowing for improving the accuracy and workability (col. 5 lines 47-51 Dimitrov).
	

As to claim 21, Takulapalli further discloses wherein the molecules are selected from chemical probes, biomolecules, or polymers (pg. 13 line 10).

As to claim 22, Takulapalli fails to disclose using an antibody or imidazole.
	Lindsay further discloses using imidazole as a recognition molecule (Fig. 31 [0053]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used imidazole as the chemical recognition molecule as taught by Lindsay in the method of Takulapalli because it is a universal base reader which recognized the four natural DNA bases with a distinguishable signature (Lindsay section beginning [0179]).


Response to Arguments
In response to Applicant’s argument that Takulapalli fails to disclose filtering noise using an AC signal, this argument is not persuasive because the claims requires applying an AC bias “to filter-out noise” yet is silent as to any particular method, structure, or particular as to how
Further, upon further search, Dimitrov has been cited to explicitly use an AC bias in order to enhance the signal to noise ratio when sensing in a nanopore, i.e. reducing, or filtering, the noise.
No further arguments are presented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holm-Kennedy (US 5,466,348) discloses AC signals allow for the rejection of noise to enhance data sensitivity.
Yu et al (US 2003/0232354 A1) discloses AC detection allows for the ability to filter out background noise ([0191]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/LOUIS J RUFO/            Primary Examiner, Art Unit 1795